DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-8, 17, 21, and 23 are canceled. Claims 9-16, 18-20, 22, and 24-34 are pending. Amendments have overcome rejections under 35 USC 103 over Lu (US20090162557) in view of Magdassi (US20110183128) and Son (US 20120219703), and under 35 USC 103 over Lu (US20090162557) in view of Kalich (US 20130216848).

Claim Interpretation
New claim 34 recites “the metal particles of the film consist essentially of core shell structured nanoparticles”. The phrase "consisting essentially of" limits the scope to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP2111.03(III)). Claim 34 therefore limits the metal particles of the film to core shell structured nanoparticles and metal particles that do not materially affect the basic and novel characteristics of the invention. Note that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising (MPEP2111.03(III)). As the present specification (page 1 lines 21-25) indicates that single element and single alloy nanoparticles are considered as embodiments of the present invention, single alloy and single element nanoparticles do not materially affect the basic and novel characteristic(s) of the claimed invention, and the metal particles are open to single element and single alloy particles. Note 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-16, 18-20, 22, and 24-33  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new term "about 30 to about 95 weight percent” in the last two lines of claim 9 is a relative term which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is reminded that Examiner previously responded to arguments of rejections over indefiniteness rejections due to claim limitations modified by “about” noting that it remained unclear what range of specific activity is covered by “about”. See MPEP2173.05(b)(III)(A).
Claims 10-16, 18-20, 22 are rejected under 35 USC 112(b0 because they depend on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 18-20, 22, 24-27, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Magdassi (US20110183128) and Son (US20120219703).
Regarding claims 9, 27, and 29 Khaselev discloses a method for attachment [0002], [0011] comprising: applying a film of metal particles to a substrate [0011]; placing a die on the film to form an assembly [0011]; applying a pressure of less than about 40 MPa to the assembly [0011], and sintering the assembly at a temperature of about 175 to about 400                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes. 
Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058], and that the particles may be coated or capped [0043]. Khaselev disclose the metal powder may comprise gold, palladium, silver, copper, aluminum, silver palladium alloy or gold palladium alloys [0005]. Khaselev discloses that the film is applied as a paste or formulation comprising about 30 to 95% by weight of the metal particles [0006], [0043]. Khaselev does not specify that the coated nanoparticles are core shell structured nanoparticles. 

Magdassi teaches that the shell in a core/shell nanoparticle structure stabilizes and protects the core material [0147], [0196], [0202-203]. Magdassi further teaches that forming nanoparticles from two materials allows for greater control of the properties of the nanoparticles [0196], [0237-238]. Magdassi further teaches that forming the core metal of less expensive material than the shell can be used to adjust the cost of producing nanoparticles [0015], and Magdassi specifically indicates the cost of silver as motivation for the inventive nanoparticles [0232], suggesting the nanoparticles disclosed by Magdassi as a substitute for silver nanoparticles, while maintaining conductive properties of silver [0232-0233].
Both Khaselev and Magdassi teach applying metal nanoparticles to a substrate and sintering the applied nanoparticles. Both references also teach that the nanoparticles may be coated. Khaselev specifically uses silver nanoparticles in examples [0042-43], [0057].
It would have been obvious to one of ordinary skill in the art to modify the method of assembly disclosed by Khaselev to include core shell structured nanoparticles, as taught by Magdassi, because Magdassi teaches that incorporating core shell structured nanoparticles protects the nanoparticle core and allows for control of the nanoparticle properties. It further would have been obvious to one of ordinary skill in the art to substitute the core shell nanoparticles with a silver shell taught by Magdassi because Magdassi teaches minimizing the 
Khaselev teaches that the particles can comprise aluminum [0005], [0041], and Magdassi teaches one or more of zinc, copper, nickel, cobalt and iron as core materials [0033], but Khaselev in view of Magdassi does not disclose core shell nanoparticles with a Mo or Al core.
Son teaches forming a conductive film from a dispersion of nanoparticles [0007]. The nanoparticles Son teaches preferably has a core/shell structure and uses copper (Cu), aluminum (Al), nickel (Ni), cobalt (Co), and molybdenum (Mo) and an alloy thereof as metal material in the nanoparticles ([0011], claim 2). Son teaches sintering the film of nanoparticles applied on a substrate [0020].
Both Khaselev in view of Magdassi and Son teach applying core/shell nanoparticles which may include Co, Ni and Cu as conductive material to a substrate and sintering the applied nanoparticles. Magdassi selects Cu, Ni, or Co based on the conductivity (Magdassi [0233]). 
It would have been obvious to one of ordinary skill in the art to substitute either Mo or Al taught by Son for one of the core materials disclosed by Khaselev in view of Magdassi for the core/shell nanoparticles. Son teaches either Mo or Al as one of a selection of metals from a finite list appropriate as core materials for conductive nanoparticles, and Magdassi selects metals from the same small group as Son for forming a conductive core in the core/shell 
Regarding claim 10, Khaselev discloses forming the die for attachment by dicing a wafer [0013], [0078].
Regarding claim 11, Khaselev discloses a method of attachment comprising depositing metal particle film with solder bumps on back side of a die or chip and flipping the die with the deposited film prior to mounting on a substrate thereby meeting the limitation of the die comprising a flip chip (Fig. 8, [0014], [0074-75]).
Regarding claim 12, Khaselev discloses applying a film of metal particles on a back side of the die (Fig. 8, [0014], [0074-75]).
Regarding claim 13, Khaselev discloses a pressure of about 0.5 MPa to about 20 MPa [0012]. The numerical values of the range disclosed by Khaselev are identical to the claimed range.
Regarding claims 14 and 15, Khaselev further discloses a narrower pressure of about 2.0 MPa to about 10 MPa, whose numerical values are identical to the pressure ranges in both claims 14 and 15 [0012].
Regarding claim 16, Khaselev discloses embodiments in which the temperature is about                         
                            200
                            °
                        
                    C [0059-60]. A temperature of                         
                            200
                            °
                        
                    C would be obvious over a disclosure of a temperature of “about                         
                            200
                            °
                        
                    C” for performing the same step.
Regarding claim 18, Khaselev discloses embodiments of the attachment method in which the thickness of the substrate in attachment is about 35 to 75 microns (1 micron is equal to 1 micrometer) [0048]. The numerical values of the disclosed range are identical to the claimed range for substrate thickness.
Regarding claim 19, Khaselev discloses heating assemblies after attachment lo receive a post-treatment at a temperature of about 300                        
                            °
                        
                    C for about 5-10 minutes [0063].  The numerical value of the disclosed post-treatment temperature is identical to the claimed post-treatment 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to use the nanoparticles taught by Magdassi as all nanoparticles in the film disclosed by Khaselev for the material control and cost reduction properties of the core/shell nanoparticles taught by Magdassi and discussed above (Magdassi [0015-16], [0147], [0196], [0232-233], [0237-238]). Magdassi further teaches the core shell nanoparticles substantially free of pure species nanoparticles [0016]. The substitution of all nanoparticles taught by Khaselev for the particles Magdassi by would meet claim 20’s limitation of the nanoparticles consisting of the core/shell structure. As Son teaches either Mo or Al as one of a selection of metals from a finite list appropriate as core materials for conductive nanoparticles ([0011], claim 2), and Magdassi selects metals from the same small group as Son for forming a conductive core in the core/shell nanoparticles [0033] it would have been obvious to substitute Mo or Al as a core material.
Regarding claims 22 and 26, Magdassi teaches that the ratio of core atoms to shell atoms ranges from 0.005 to 2 [0014]. This calculates to                         
                            100
                            %
                            ×
                            0.005
                            /
                            
                                
                                    1
                                    +
                                    0.005
                                
                            
                            =
                            0.5
                        
                     to                         
                            100
                            %
                            ×
                            2
                            /
                            
                                
                                    2
                                    +
                                    1
                                
                            
                            =
                            66.7
                        
                     atom% core in the nanoparticles taught by Magdassi. In substituting nanoparticles for the nanoparticles with a silver shell as suggested by Magdassi [0015], [0232-2333], it would have been obvious to one of ordinary skill in the art to use nanoparticles with the core/shell proportion taught by Magdassi. In substituting the nanoparticles disclosed by Khaselev with the nanoparticles taught by Magdassi. Magdassi teaches that the ratio of core atoms to shell atoms ranges from 0.005 to 2 [0014]. 
When the atomic percentages of core and shell calculated from the ratios taught by Magdassi are applied to the Mo core/Ag shell system of Khaselev in view of Magdassi and Son as herein applied, the calculations yield 0.4 to 64 % by weight core and 36 and 99.6% by weight shell which overlaps the claimed range in claims 22 and 26. When claimed ranges "overlap or 
Regarding claim 24 Khaselev discloses the film is formed from a paste comprises a binder having a softening point between about 50 and about 170                        
                            °
                        
                    C., the binder comprising about 0.1 to about 5 wt % of the paste [0006]. The numerical values of the softening point range disclosed by Khaselev are identical to the claimed range, and the claimed range of the weight percentage of binder lies within the range disclosed by Khaselev [0006]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 25, Khaselev specifically names a commercially available partially hydrogenated rosin ester as an appropriate binder for solder paste which meets the claimed softening point requirements [0044].
Regarding claim 34, Khaselev discloses a method for attachment [0002], [0011], comprising: applying a film of metal particles to a substrate [0011]; placing a die on the film to form an assembly [0011]; applying a pressure of less than about 40 MPa to the assembly [0011],; and sintering the assembly at a temperature of about 175 to about 400                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes.
Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058], and that the particles may be coated or capped [0043]. Khaselev disclose the metal powder may comprise gold, palladium, silver, copper, aluminum, silver palladium alloy or gold palladium alloys [0005]. Khaselev does not specify that the coated nanoparticles are core shell structured nanoparticles. 

Both Khaselev and Magdassi teach applying metal nanoparticles to a substrate and sintering the applied nanoparticles. Both references also teach that the nanoparticles may be coated. Khaselev specifically uses silver nanoparticles in examples [0042-43], [0057].
It would have been obvious to one of ordinary skill in the art to modify the method of assembly disclosed by Khaselev to include core shell structured nanoparticles, as taught by Magdassi, because Magdassi teaches that incorporating core shell structured nanoparticles protects the nanoparticle core and allows for control of the nanoparticle properties. It further would have been obvious to one of ordinary skill in the art to substitute the core shell nanoparticles with a silver shell taught by Magdassi because Magdassi teaches minimizing the amount of the more expensive material to protect the particles (favors implementation of the thinnest shell that will provide the requisite degree of protection) [0015] and that silver is costly [0232], while Khaselev specifically teaches silver nanoparticles [0042-43], [0057]. It therefore would have been particularly obvious to use silver as the shell material in view of Magdassi.
Khaselev teaches that the particles can comprise aluminum [0005], [0041], and Magdassi teaches one or more of zinc, copper, nickel, cobalt and iron as core materials [0033], but Khaselev in view of Magdassi does not disclose core shell nanoparticles with a Mo or Al core.

Both Khaselev in view of Magdassi and Son teach applying core/shell nanoparticles which may include Co, Ni and Cu as conductive material to a substrate and sintering the applied nanoparticles. Magdassi selects Cu, Ni, or Co based on the conductivity (Magdassi [0233]). 
It would have been obvious to one of ordinary skill in the art to substitute either Mo or Al taught by Son for one of the core materials disclosed by Khaselev in view of Magdassi for the core/shell nanoparticles. Son teaches either Mo or Al as one of a selection of metals from a finite list appropriate as core materials for conductive nanoparticles, and Magdassi selects metals from the same small group as Son for forming a conductive core in the core/shell nanoparticles. 

Claims 9-16, 18-19, 24-25, 27-28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Kalich (US 20130216848).
Regarding claims 9, 27-28, and 31-33, Khaselev discloses a method for attachment [0002], [0011] comprising: applying a film of metal particles to a substrate [0011]; placing a die on the film to form an assembly [0011]; applying a pressure of less than about 40 MPa to the assembly [0011], and sintering the assembly at a temperature of about 175 to about 400                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes. 

Kalich teaches forming a sintered joint on a substrate in an assembly (Title, [0001], [0008], [0123-125]). Kalich forms the sintered joint by applying a film of starting material paste [0065]. Kalich teaches that the film comprises nanoparticles (0.01 µm to 50 µm [0021]) comprising silver nanoparticles (first particles [0028]) and core shell structured particles (third particles [0043]). Kalich teaches that the core material of the core shell particles is silicon carbide, aluminum nitride, silicon nitride, aluminum oxide, tungsten, molybdenum, chromium, boron carbide, beryllium oxide, boron nitride, and combinations thereof [0049]. Kalich teaches noble metals, preferably metallic silver as the coating material [0050]. Kalich teaches that the core shell structured particles added in addition to the metallic nanoparticles increase the power density of semiconductor chips [0048] and the core materials advantageously have a low coefficient of thermal expansion which is advantageous for avoiding crack formation [0049]. Kalich teaches that the sum of the weight fraction of the third nanoparticles, a second nanoparticles, and optional fourth type of particle is from 10 to 60% by weight [0059-60].
Both Khaselev and Kalich teach forming sintered joints with films comprising metallic nanoparticles. Khaselev teaches that the film may comprise additives for physical and/or mechanical properties [0077]; Khaselev forms the film from a paste [0006]; Khaselev specifically teaches silver nanoparticles [0042-43], [0057], and Khaselev discloses that the joint assembly as a portion of a semiconductor chip [0058], [0067], [0074-75].
It would have been obvious for one of ordinary skill in the art to add the core shell structured nanoparticles taught by Kalich to the soldering film taught by Khaselev. Khaselev 
Regarding claim 10, Khaselev discloses forming the die for attachment by dicing a wafer [0013], [0078].
Regarding claim 11, Khaselev discloses a method of attachment comprising depositing metal particle film with solder bumps on back side of a die or chip and flipping the die with the deposited film prior to mounting on a substrate thereby meeting the limitation of the die comprising a flip chip (Fig. 8, [0014], [0074-75]).
Regarding claim 12, Khaselev discloses applying a film of metal particles on a back side of the die (Fig. 8, [0014], [0074-75]).
Regarding claim 13, Khaselev discloses a pressure of about 0.5 MPa to about 20 MPa [0012]. The numerical values of the range disclosed by Khaselev are identical to the claimed range.

Regarding claim 16, Khaselev discloses embodiments in which the temperature is about                         
                            200
                            °
                        
                    C [0059-60]. A temperature of                         
                            200
                            °
                        
                    C would be obvious over a disclosure of a temperature of “about                         
                            200
                            °
                        
                    C” for performing the same step.
Regarding claim 18, Khaselev discloses embodiments of the attachment method in which the thickness of the substrate in attachment is about 35 to 75 microns (1 micron is equal to 1 micrometer) [0048]. The numerical values of the disclosed range are identical to the claimed range for substrate thickness.
Regarding claim 19, Khaselev discloses heating assemblies after attachment lo receive a post-treatment at a temperature of about 300                        
                            °
                        
                    C for about 5-10 minutes [0063].  The numerical value of the disclosed post-treatment temperature is identical to the claimed post-treatment temperature, and the numerical values of the disclosed post-treatment time range fall entirely within the claimed range for post-treatment time.
Regarding claim 24 Khaselev discloses the film is formed from a paste comprises a binder having a softening point between about 50 and about 170                        
                            °
                        
                    C., the binder comprising about 0.1 to about 5 wt % of the paste [0006]. The numerical values of the softening point range disclosed by Khaselev are identical to the claimed range, and the claimed range of the weight percentage of binder lies within the range disclosed by Khaselev [0006]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 25, Khaselev specifically names a commercially available partially hydrogenated rosin ester as an appropriate binder for solder paste which meets the claimed softening point requirements [0044].
                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes. 
Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058], and that the particles may be coated or capped [0043]. Khaselev discloses that the film is applied as a paste or formulation comprising about 30 to 95% by weight of the metal particles [0006], [0043]. Khaselev disclose the metal powder may comprise gold, palladium, silver, copper, aluminum, silver palladium alloy or gold palladium alloys [0005]. Khaselev does not specify that the coated nanoparticles are core shell structured nanoparticles. 
Kalich teaches forming a sintered joint on a substrate in an assembly (Title, [0001], [0008], [0123-125]). Kalich forms the sintered joint by applying a film of starting material paste [0065]. Kalich teaches that the film comprises nanoparticles (0.01 µm to 50 µm [0021]) comprising silver nanoparticles (first particles [0028]) and core shell structured particles (third particles [0043]). Kalich teaches that the core material of the core shell particles is silicon carbide, aluminum nitride, silicon nitride, aluminum oxide, tungsten, molybdenum, chromium, boron carbide, beryllium oxide, boron nitride, and combinations thereof [0049]. Kalich teaches noble metals, preferably metallic silver as the coating material [0050]. Kalich teaches that the core shell structured particles added in addition to the metallic nanoparticles increase the power density of semiconductor chips [0048] and the core materials advantageously have a low coefficient of thermal expansion which is advantageous for avoiding crack formation [0049]. 

It would have been obvious for one of ordinary skill in the art to add the core shell structured nanoparticles taught by Kalich to the soldering film taught by Khaselev. Khaselev teaches silver nanoparticles and Kalich teaches that adding core shell structured nanoparticles with the disclosed core materials to a solder paste comprising metallic nanoparticles improves the power density of semiconductor chips and prevents crack formation in the joint. In adding the core shell nanoparticles taught by Kalich, it would have further been obvious for one of ordinary skill in the art to add the core shell nanoparticles with materials Kalich teaches to improve forming the solder joint with silver nanoparticles. The core shell nanoparticles taught by Kalich include noble metal, preferably silver shells [0050] wherein core material is molybdenum, tungsten, boron nitride, boron carbide, or aluminum nitride [0049].

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Kalich (US 20130216848) as applied to claim 9 above and further in view of Liang (US 20150240130).
Kalich, which is relied upon to teach the core shell structured nanoparticle material teaches that the shell material is silver (Ag), but Kalich does not teach that the core material is carbon.
Liang teaches dispersing conductive particles in a joining (adhesive) layer [0006], applying the layer with dispersed particles to a substrate [0015] and forming an assembly by applying heat and pressure [0020]. Liang teaches that this assembly may be applied to flip chip bonding [0002]. Liang teaches core shell structured particles with core material of carbon, silica, 2 when the particles contain a metal shell such as Au, Pt, Ag, Cu, Fe, Ni, Sn, Al, Mg and their alloys [0048]. Liang thereby recognizes carbon as an equivalent to boron nitride or aluminum oxide as core material for a core shell structured particles for accomplishing the functions of a conductive particle in a joining layer in forming an assembly.
Both Khaselev in view of, Kalich, and Liang all teach assemblies with a layer comprising conductive nanoparticles for which at least the outer surface is metallic.
It would have been obvious for one of ordinary skill in the art to use carbon for the core material of the nanoparticles taught by Kalich. Kalich identifies both boron nitride and aluminum oxide among appropriate core materials, and Liang teaches that carbon is an appropriate core material for accomplishing the same purposes as boron nitride and aluminum oxide in a core shell structure for a conductive layer in an assembly.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Frequently, applicant refers to the challenges or problems addressed by the invention; however, when identifying the problems, applicant states “The particular problem faced by Applicant's inventors was how to attach a die or wafer securely to an electronic component substrate. Though applicant argues that secondary references are not relevant to the stated problem, it is not clear from the present disclosure or applicant’s arguments how attaching a die or wafer securely to an electronic component substrate, in and of itself, constitutes a problem. Both the background section of the present disclosure and the primary prior art reference Khaselev (US20120114927) establish that joining components in assemblies through sintering is known in the art. Absent more specific direction on problems addressed by the present invention, the problems faced in the present disclosure encompass any problem or need in the 
Applicant maintains the argument that either Magdassi (US20110183128) or Son (US20120219703) are nonanalogous art because Magdassi and Son are unrelated to joining operations/films of joint material, they are unrelated to the disclosure of Khaselev (US20120114927), that one skilled in the art would not look to Magdassi and Son when attempting to solve Applicant's problem of die-to-substrate attachment. Applicant states “The particular problem faced by Applicant's inventors was how to attach a die or wafer securely to an electronic component substrate. To address this problem, applicant's claimed invention involves applying a film of metal particles to the substrate, applying a die or wafer to the film, and sintering the film.” This line of argument is not persuasive because any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed (MPEP 2141.01(a)(I)). The present disclosure states “Silver paste is commonly used in the microelectronic packages due to their high electrical and thermal performance. However, the high cost of silver limits their usage” (page 22 lines 4-6); therefore, the cost of silver paste is a need or problem known in the field of endeavor of the application addressed by the application at issue, and the problems addressed by the present invention are not limited to “how to attach a die or wafer securely to an electronic component substrate”, and Magdassi is analogous to the problem of addressing cost of silver past [0015], [0232]. 
The present disclosure states “[t]he sintering material may be used in a variety of forms. In some embodiments, a sintering material may be used directly, for example, as an ink or a paste“(page 6 lines 20-23). The present disclosure further states “Sintering materials and techniques in accordance with one or more embodiments may find applicability in a variety of industries including hybrid electric vehicles, wind and solar power generation including photovoltaic cells, transportation, industrial applications, consumer electronics and nd page in remarks document) can support an argument of nonanalogous art, when that subject matter itself is within the broad disclosures of known needs for sintering films within the field of endeavor as described in both the present disclosure and the primary reference Khaselev. Further in arguments applicant states “The particular problem faced by applicant's inventors was how to attach a die or wafer securely to an electronic component substrate. To address this problem, applicant's claimed invention involves applying a film of metal particles to the substrate, applying a die or wafer to the film, and sintering the film” (page 6, page 2 of 8 within arguments); therefore, even if the field of endeavor is narrowly construed to encompass only joining/attachment, applicant’s statement directly indicate that “applying a film of metal particles to the substrate” and “sintering the film” are reasonably pertinent to the particular problem with which the applicant was concerned, and art which discloses applying a film of metal particles and sintering the film such as Magdassi and Son are analogous to the present invention.
Regarding Examiner cited economic benefits of a core/shell structure, applicant argues “that a process to prepare core shell structure nanoparticles is necessarily more involved than preparing nanoparticles of a single metal. Thus, merely replacing a portion of a costlier metal with a less costly metal does not necessarily equate to overall cost savings since many factor affect cost.” This argument is not persuasive because the present disclosure states:
Silver paste is commonly used in the microelectronic packages due to their high electrical and thermal performance. However, the high cost of silver limits their usage. In accordance with one or more embodiments, core shell structured 
Further Magdassi directly teaches adjusting the cost by reducing the amount of the more expensive material [0015] and states “Previously, the high cost of silver inks, especially those intended for ink-jet applications, has been a deterrent to their use” [0232]. Applicant’s arguments that the core shell nanoparticles arte more costly therefore appears to contradict references of record. Further the argument does not provide supporting evidence, and relies on applicant’s statement of complexity to conclude costliness. The arguments of counsel cannot take the place of evidence in the record (MPEP716.01(c)(II)).
In response to applicant's argument that Magdassi either (US20110183128) or Son (US 20120219703) is nonanalogous art, and applicant’s arguments referencing In re Clay, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See MPEP 2141.01(a)(I).  In this case, Magdassi, Son, Khaselev (US20120114927), and Lu (US20090162557) all teach sintering layers of metallic nanoparticles on a substrate which is also claimed in present claim 9 and are therefore in the field of applicant’s endeavor. Further support that Magdassi’s teaching of printing the nanoparticles on a substrate is in the field of the inventive endeavor is found within the present disclosure (page 16 lines 21-31) which indicates that the paste containing the nanoparticles (such as that claimed in claims 24-25) is applied to a substrate for attachment by printing. 
Regarding arguments directed to a lack of KSR-mandated rationale in general, the exemplary list of KSR rationales is not intended to be all-inclusive, and KSR mandate requires that the rationale provide a link between the factual findings and the conclusion of obviousness. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arguments that Khaselev does not disclose the core/shell structure are not persuasive because Khaselev is not relied upon to meet the core/shell structure. All detailed actions thus far have indicated that Khaselev does not disclose the core/shell structure. Further Khaselev’s disclosure that “the particles of the metal powder may be coated or capped. Some non-limiting examples of coatings include fatty acids, fatty amines and starch.” [0043] recites the example coatings in language that is open coatings not specified and therefore does not constitute a teaching away from the claimed core/shell structure. Attention is further drawn to the present disclosure which states “In some embodiments, the particles of the metal powder may be coated or capped. Some non-limiting examples of coatings include fatty acids, fatty amines and starch” (page 7 lines 16-18). Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058].
Regarding arguments directed specifically to Son as applied, it is noted that the rejections, and therefore corresponding rationales are based on substituting the nanoparticles taught by Magdassi with the nanoparticles taught by Son; Son teaches that Mo and Al as art recognized equivalents for the core materials taught by Magdassi (Son [0011], claim 2), and substitution of one known element for another to obtain predictable results is a KSR exemplary rationale. See MPEP 2143, 2144.06(II). The nanoparticles of Magdassi differ from the claimed nanoparticles by the core materials, Son teaches Mo or Al as equivalents for the core materials ([0011], claim 2), and as Son teaches these metals have appropriate conductivity [0011], and Magdassi identifies other metals within the finite list taught by Son as having comparable conductivities [0233], the results of substituting the nanoparticles of Son and Magdassi would have been predictable to one of ordinary skill in the art in view of Magdassi and Son.  Son is valid prior art for all that it teaches including Mo and Al in core/shell nanoparticles ([0011], claim 2) and is not limited to the exemplified Cu. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP2123(II)). Further Son’s silences as to whether Al and Mo are core or shell materials 
Regarding rejections over Khaselev in view of Kalich (US 20130216848), as stated above paragraph [043] of Khaselev does not constitute a teaching away from core shell nanoparticles, and Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058]. Arguments that Kalich teaches multiple types of particles are not persuasive in overcoming standing rejections over Khaselev in view of Kalich because claims 9 and 34 are open to additional unrecited elements. Note that the standing rejection is based on the film comprising the core/shell nanostructure materials in addition to the silver particles of Khaselev. Also note that present claim 20 which recites “the metal particles of the film consist of the core shell structured nanoparticles” is not nor ever was rejected in view of Kalich for this very reason. Regarding the further arguments in view of Kalich, as the core and shell materials are claimed in the alternative, the prior are need meet only one of the alternatives to meet the limitation claimed in the alternative. Weight fraction limitations are disclosed in Khaselev [0006], [0043] and Kalich [0059-60].
Regarding rejections over Khaselev in view of Kalich and Liang (US 20150240130), as stated above paragraph [043] of Khaselev does not constitute a teaching away from core shell nanoparticles, and Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058]. Arguments that Liang is not related to the attachment/joining problem of the present invention are not persuasive because Liang explicitly discloses that a typical ACF (a conductive film) bonding process comprises a first step in which the ACF is attached onto the electrodes of the panel glass (a substrate); a second step in which the driver IC bonding pads (a pad for attaching a die) are aligned with the panel electrodes; and a third step in which pressure and heat are applied (sintering) [0002]. Liang thereby teaches that the reference is relevant, and known to one skilled in the art of sinter assembly attachment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736